Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered, March 27, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s challenge to the court’s interested witness charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s charge, taken in its entirety, was balanced and did not improperly single out a prosecution witness as “disinterest*679ed” (see, People v Agosto, 73 NY2d 963, 967). Concur — Rosenberger, J. P., Ellerin, Nardelli and Williams, JJ.